Elmer, J.
I concur in affirming the judgment in this case, for the reasons assigned by Judge Haines. The case turned mainly on the conduct of the plaintiff himself. The law is well established upon the plainest principles of reason, that if the culpable negligence of the plaintiff contributed to produce the collision and the consequent damage, he. cannot recover for it. Bat, whether such was the fact in this case, depended upon numerous circumstances, and in a considerable degree upon the intentions of the parties, and the inferences to be drawn from the facts detailed, which it was peculiarly the province of the jury to weigh and determine. Many cases have occurred, and will doubtless occur again, where the negligence plainly resulted from the undisputed facts ; as where cattle were permitted to run at large, where persons were unlawfully walking or driving on the railroad track, or attempted to cross it at a rate of speed, or under circumstances, necessarily implying negligence, and in such a case it is the duty of the court so to decide. But in this case, the plaintiff was driving a public stage along the highway, at the accustomed time, so that it depends upon the inference to be drawn from the facts, whether he *836did oí did not exercise that ordinary caution which the law requires. When it was before the Supreme Court, after the first verdict, the facts were in some respects different, and I think a new trial was very properly granted. But the question for our decision, is not whether we think the jury drew the right inferences from the facts presented, which I think- exceedingly questionable, but simply whether it was error in law for the judge who tried the cause, to submit to the jury the question of negligence, instead of deciding it himself, and I am entirely satisfied that he decided that question correctly. It must be a plain case that will justify a reversal for refusing to non-suit. That he rightly directed the jury upon the matters submitted to them, is not disputed, no part of his charge having been excepted to.
In regard to the question which was considerably discussed by counsel, in consequence of a suggestion made by me during the argument, -whether a bill of exceptions can be taken for the refusal of the judge to non-suit, I think, as the case is presented, there is no difficulty. Inasmuch as it is the duty of the judge to declare the law, and to decide that-the plaintiff is not entitled to recover, if such be the legal result of his evidence, I see no reason to prevent that question from being presented to the higher court, in the shape of a bill of exceptions to his refusal so to decide, if the plaintiff thinks proper so to shape his case, and the judge acquiesces, as in many cases it may be proper he should. There is then, no incongruity in the record. Whether the judge is bound to seal a bill of exceptions, to a decision which it is optional with the party whether he will submit to or not, and especially in a case where the defendant thinks proper to go into evidence on his part, which may essentially vary the legal character of the case, is a different question, not now before us.
The legality of a bill of exceptions, taken by the plaintiff, when he has submitted to the non-suit, may be well doubted. If he wishes to obtain the decision of the higher court, the proper course for him to take is to appear when he is called, *837and require the judge to direct the jury upon the point of law, and take his bill of exceptions to the charge. If he acquiesces in the non-suit, he is voluntarily out of court, and it is simply absurd to allow him to complain of what he has formerly consented to. If the judge takes it upon himself to rule that he is bound to submit to a non-suit, that is an error to which he may except; (Strother v. Hutchinson, 4 Bing. N. C. 83 ;) but that he cannot except, if he voluntarily submits, is settled in England; (Corsar v. Reed, 8 En. L. & E. R. 380;) and by many cases in the courts of the United States, referred to by counsel. Even in New York, where the practice of taking bills of exceptions for allowing a non-suit, seems to have originated, and where, alone, so far as I am aware, it is held that the court can order a non-suit against the plaintiff’s consent, Chancellor Wat.worth, pronouncing the judgment of the court of errors, in the case of Van Wormer v. Mayor of Albany, 18 Wen. 169, says, if the plaintiff voluntarily abandons his cause, he cannot avail himself of his bill of exceptions to reverse a judgment which was the necessary consequence of his own act. I am aware, that in this state the old court of errors in the case of Haight v. Morris, 2 Hal. 289, seems to have sanctioned such a proceeding; and that in the case of Den v. Young, 3 Zab. 478, 4 Zab., and perhaps in some other cases, the Supreme Court, and this court, have decided cases brought before them, upon bills of exceptions, where there was a non-suit; but this seems to have been by the acquiescence of both parties. The question has never been deliberately decided in this court, as at present organized, and ought not, in my opinion, to be considered as definitely settled.
Judgment affirmed.
For Affirmance — Judges Aeeowsmith Elmeb, Huyleb, Yalentine, Coenelison, Haines, Ogden and Wills.
For Reversal — None.
Cited in Durant v. Palmer, 5 Dutch. 546 ; Ayerigg’s Ex. v. N. Y. & E. R. R. Co., 1 Vr. 461; Telfer v. Northern R. R. Co., 1 Vr. 199; West v. N. J. R. R. & Tr. Co., 3 Vr. 94; N. J. Ex. Co. v. Nicolls, 3 Vr. 168; N. J. R. R. & Tr. Co. v. West, 4 Vr. 432; N. J. Ex. Co. v. Nichols, 4 Vr. 439; Voorhees v. Woodhull’s Ex’rs, Id. 485; D., L. & W. R. R. Co. v. Toffey, 9 Vr. 529.